DISMISS; and Opinion Filed March 31, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01580-CV

             QUINN BRANCH AND ALL OTHER OCCUPANTS, Appellants
                                    V.
                            JAFC, LLC, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-06040-D

                             MEMORANDUM OPINION
                Before Chief Justice Wright, and Justices Lang-Miers and Brown
                                   Opinion by Justice Brown
       The clerk’s record in this case is overdue. By letter dated January 9, 2014, we informed

appellants that we had been notified by the Dallas County Clerk that the clerk’s record in this

case had been prepared but had not been filed because appellants had not paid for or made

arrangements to pay for the clerk’s record. We directed appellants to provide the Court with

written verification of payment or arrangements to pay for the clerk’s record within ten days.

We cautioned appellants that if we did not receive the required verification, we might dismiss the

appeal without further notice. To date, appellants have not provided the required verification, or

otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE



131580F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

QUINN BRANCH AND ALL OTHER                         On Appeal from the County Court at Law
OCCUPANTS, Appellants                              No. 4, Dallas County, Texas
                                                   Trial Court Cause No. CC-13-06040-D.
No. 05-13-01580-CV        V.                       Opinion delivered by Justice Brown. Chief
                                                   Justice Wright and Justice Lang-Miers
JAFC, LLC, Appellee                                participating.

     In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
     It is ORDERED that appellee JAFC, LLC recover its costs of this appeal from appellants
QUINN BRANCH AND ALL OTHER OCCUPANTS.


Judgment entered this 31st day of March, 2014.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE




                                             –3–